EVANS, J.
(dissenting.)—There were two charges asked by one of the defendants, and then by all of defendants, and marked refused by the trial court, which this court decides should have been given, upon the ground that each of them have been heretofore approv*19ed by this court, and, I presume, upon the further ground that they are correct statements of the law .and are free from misleading tendencies. These were charges Nos. 20 and 26. For error committed by the lower court in refusing these two charges, the case was reversed and remanded. It is my opinion that the trial court committed no error in refusing these charges, and that the case should have been affirmed.
Charge 20 asserts in effect that there may be a reasonable doubt of the guilt of the defendant when there is no probability of his innocence. This, I think, is not, correct. It is true that a thing is probable or improbable according as the weight of the evidence is for or against it. But there is, as every one knows, a meaning of the word “probability” in everyday use among the people, and well recognized by lexicographers, synonymous with that of the word “chance.” When we say that there is no probability of an event taking place; we mean that there is no chance, so far as can be foreseen, of such event taking place; that the evidence at hand is all against its taking place. If, in speaking of the weather, Ave say there is no probability of rain to-day, Ave do not mean thereby simply that the chances against rain are greater than those for rain, but that there is nothing at all to indicate rain — that the evidence at hand is all against it. The United States Signal Service speaks of the probabilities of the weather to indicate what will probably take place. It seems to me that this is a recognition by them that there are many probabilities which enter into the weather equation. The Avord “probabilities,” as there used, simply means evidential facts.
The Century Dictionary defines the word “probability” in part as folloAVS: “Quantitatively, that character of an argument or proposition of doubtful truth *20which consists in the frequency with which like propositions or arguments are found true in the course of experience; thus, if a die be thrown, the probability that it will turn up ace is the frequency with which an ace would be turned up in an indefinitely long succession of throws. ':f Thus, the probability that a die will turn up ace is 1/6.” Probability zero represents impossibility.” The qualifying words, so frequently used with the word “probability,” show that the Avord is used in this quantitative sense. We frequently say “there is some probability,” or “there is no probability,” or “there is but little probability,” or “there is great probability,” or “there is, or is not, the remotest probability.” These, and perhaps many other qualifying Avords are used in that connection, Avhich clearly show that the Avord “probability” is frequently used, and, I believe, most often used, in this quantitative sense. It is true this court has undertaken to define the word “probability”; but this court has no authority to add to or take ...rom the meaning of Avords in the abstract. Usage decides the meaning of Avords.
Charge 26 is as follows: “The defendants enter into this trial Axút-h a presumption of innocence, and this is a fact in the case Avhich must be considered Avith the evidence, and should not be disregarded.” What is a fact in the case Avhich must be considered with the evidence? By examining the authorities in this state approving this charge, we can see what this conrt has understood this charge to mean. The decision in this case is upheld simply by citing the case of Neilson v. State, 146 Ala. 683, 40 South. 221, decided by this court, where the charge was in the same language as in this -case, and Avas upheld simply by citing-the case of Amos v. State, 123 Ala. 50, 26 South. 524, where the charge approved was in the following form, viz.: “I charge *21you. that the legal presumption of innocence is to be regarded by the jury in every case as a matter of evidence, to the benefit of which the accused is entitled; and as a matter of evidence it attends the accused until his guilt is, by the evidence, placed beyond a reasonable doubt.” This last case was upheld by citing Bryant v. State, 116 Ala. 446, 23 South. 40, and this by citing the case of Newsom v. State, 107 Ala. 133, 18 South. 206; and this one upon the authority of 1 Greenleaf on Evidence, § 34, and that of Coffin v. United States, 156 U. S. 432, 15 Sup. Ct. 394, 39 L. Ed. 481. But the case of Coffin v. U. S. was decided, upon this point, upon the statement as made by Pirof. Greenleaf. It is true the learned judge in the Coffin Case quotes from many other authorities; but it is plain to see that none of them were apposite. It would seem that the statement that “this legal presumption of innocence is to be regarded by the jury, in every case, as matter of evidence to the benefit of which the party is entitled,” originated with Prof. Greenleaf, as he cited no authority whatever for the statement. It is true that Prof. Greenleaf has been followed in this statement of the law by many of the most eminent judges; but I am persuaded that it was Prof. Greenleaf s unquestioned ability as a writer and lecturer upon the law of evidence that caused these judges to follow him in this matter without questioning the correctness of the rule thus laid down.
It is easy to see that this statement of law — that is, of regarding the presumption of innocence as a matter of evidence — is in conflict with the logic of our decisions at another point. If this statement of the law is correct, then it must follow as a logical consequence that, when the state introduces evidence competent to show the guilt of defendant, there is a.t once a conflict in the evidence. If there is a conflict in the evidence, *22then the general affirmative charge can never he given for the state. — Grant v. State, 97 Ala. 35, 11 South. 915. We have many cases holding that the general affirmative charge for the state may properly be given in a criminal case. — Scott v. State, 110 Ala. 48, 20 South. 468; Pierson v. State, 99 Ala. 148, 13 South. 550; Jones v. State, 96 Ala. 56, 11 South. 192; Johnston v. State, 91 Ala. 70, 9 South. 71; Olmstead v. State, 89 Ala. 16, 7 South. 775.
John Henry Wigmore, professor of the law of evidence in the law school of the Northwestern University, in his excellent and exhaustive “Treatise on the System of Evidence in Trials at Common Law,” etc. (section 2491), says: “Nevertheless, it must be kept in mind that the peculiar effect of a presumption 'of law’ (that is, the real presumption) is merely to invoke a rule of law compelling the jury to reach the conclusion, in the absence of evidence to the contrary from the opponent. If the opponent does offer evidence to the contrary (sufficient to satisfy the judge’s requirement of some evidence), the presumption disappears as a rule of law, and the case is in the jury’s hand free from any rule.”
Again, the same authority (section 2511) says: “The presumption of innocence is a term which has been the subject of two special fallacies, namely: (1) That it is a genuine addition to the number of presumptions; and (2) that it is per se evidence. As to the first of these fallacies it is to be noted that the £presumption of innocence-’ is in truth merely another form of expression for a part of the accepted rule for the burden of proof in criminal cases; i. e., the rule that it is for the prosecution to adduce evidence, and to produce persuasion beyond a reasonable doubt. As to this latter part, the measure of persuasion, the presumption says nothing. As to the former part, the presumption implies what *23the other rule says, namely, that the accused (like every other person on whom the burden of proof does not lie) may remain inactive and secure, until’ the prosecution has taken up its burden and produced evidence and effected persuasion; i. e., to say, in this case, as in any other, that the opponent of a claim or charge is presumed not to be guilty is to say in another form that the proponent of a claim or charge must evidence it. But in a criminal case the term does convey a special and perhaps useful hint, over and above the other form of the rule about the burden of proof, in that it cautions the jury to put away from their minds all the suspicion that arises from the arrest, the indictment, and the arraignment, and to reach their conclusion solely from the legal evidence adduced. In other words, the rule about burden of proof requires the prosecution by evidence to convince the jury of the accused’s guilt; while the presumption of innocence, too, requires this, but conveys for the jury a special and additional caution (which is perhaps an implied corollary to the other) to consider, in the material for their belief, nothing hut the evidence — i. e., no surmises based on the present situation of the accused — a caution particularly needed in criminal cases. So far, then, as the ‘presumption of innocence’ adds anything, it is merely a warning not to treat certain things improperly as evidence. (2) As to the second fallacy, it seems to have been mainly propogated by the passage of Prof. Gfreenleaf, declaring that ‘this legal presumption of innocence is to be regarded by the jury, in every case, as matter of evidence, to the benefit of which the party is entitled’; but it cannot be regarded ‘as matter of evidence.’ No presumption can be evidence; it is a rule about the duty of producing evidence. This is, in itself, only a matter of the. theory of presumptions, and to that extent may be regarded as *24a mere question of words — of the way of phrasing a rule upon the substance of which there is no dispute. But when this erroneous theory is made the ground for ordering new trials (the italics mine) because of the mere wording of a judge’s instruction to a jury, the erroneous theory is capable of causing serious harm to the administration of justice.”
Also I quote the following footnote from the same author, at bottom of page 3559 on right-hand side: “A glaring instance of this fault is to be found in the decision of Coffin v. U. S. (1896) 156 U. S. 432, 162 U. S. 664, 16 Sup. Ct. 394, 16 Sup. Ct. 943 (39 L. Ed. 481, 40 L. Ed. 1109), where the opinion of the court, proceeding upon the above phrase of Greenleaf as a leading authority, declares this ‘presumption’ to be ‘evidence in favor of the accused.’ This opinion received apparent sanction in the later case of Allen v. U. S. (1896) 164 U. S. 492, 17 Sup. Ct. 154 (41 L. Ed. 528). But in Agnew v. U. S. (1897) 165 U. S. 36, 51, 17 Sup. Ct. 235 (41 L. Ed. 624), its particularly objectionable sentence, declaring'that ‘legal presumptions are treated as evidence,’ is referred to as ‘having a tendency to mislead.’ In this case the trial court had refused to- give an offered instruction copying that sentence, and the refusal was held proper; so that the Agnew Decision may perhaps be taken as a recantation to this extent of the unfortunate heresy put forward in the Coffin Case. It is to be observed that the opinion in the Agnew Case (1897) was published subsequently to a notable lecture on the presumption of innocence, apropos of the Coffin Case, delivered by Prof. Thayer at Yale University (in 1896), in which the history of the presumption was carefully examined, its meaning accurately expounded, and the fallacies of the opinion in the Coffin Case exposed in detail.”
*25With the multitude of written charges that have been approved by this court, it is hardly to he expected that a trial judge could keep them all in mind; hence the necessity that they should be correct expositions-of the law. The trial judge must look to the reason of the law in passing upon the numerous written charges submitted to him xinder our system of practice, and when charges are approved by this court, contrary to the reason of the law, it is hut natural for the trial court, in the hurry which it must use, to forget the exceptions. It is my opinion that the line of decisions in this state holding that “the presumption of innocence is to be regarded as matter of evidence” should be overruled. Neither of the charges here commented on involve any property right, or other right of defendant acquired by virtue of former decisions of the court. Where such is the case, the only question' that this court should consider is: Do the charges correctly state the law? If they do, then they should be approved on their own merit; if they do not, then the trial court should be upheld in refusing them, and former errors corrected.